Labatjve, J.
This is an appeal from, a judgment rendered, against the •City of New Orleans, on several bonds executed by the City and held by the plaintiffs.
The evidence shows -that, while the plaintiffs were the owners of the bonds sued upon, they were lost or destroyed in their transmission from the Post Office of the city of New York, on a voyage of the American vessel called the Electric Spark, between New York city and the city of New Orleans.
The plaintiffs made due publication of the loss according to law, and after such publication of loss, demanded payment of said bonds from the City of New Orleans, and upon its declining to pay, this suit was instituted.
The evidence fully sustains the judgment rendered in this case.
The plaintiff complains of so much of the judgment that annexes as a condition precedent to the issuance of execution in plaintiffs’ favor, that they shall execute an indemnifying bond in favor of the City of New Orleans, holding the City harmless against a second payment of the •said bonds.
We think this objection of the appellee to the judgment not well founded in law; nor can we perceive, under C. C. Art. 2258, how the lower Court could have rendered any other judgment, and do complete .justice between the parties.
Judgment affirmed, with costs.